DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 7, the term of “…formed on the adjustable slide” (line 3) is indefinite and lacks antecedent. Claim 7 depends on claim 6, claim 4, then claim 1. But neither of the claims cites “an adjustable slide”.

More, the term of “…the adjustable side via …” (line 4) is indefinite and lacks antecedent. None of claims cites “an adjustable side”. Appears it is a typo, should be “adjustable slide”.

Claims 8-11 are rejected as containing the deficiencies of claim 7 through their dependency from claim 7.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sklarek et al (US 20140185138) in the view of Radulet (US 3597065).

Regarding Claim 1, Sklarek teaches a viewing instrument (abstract; figs. 1 and 11) for observing the surroundings and aiming at targets in the surroundings of a vehicle, in particular an armored vehicle (¶[0001], line 1-3, periscopes for armored systems, such as in particular armored vehicles), comprising: 

an eyepiece unit (fig. 11, 12, 400)  and 
an objective unit (fig. 11, 30, 300) and comprising an optical waveguide bundle, which connects the objective unit and the eyepiece unit to each other (fig. 11, 11, 110), 

further comprising a drive device (fig. 11, 24), which moves a lens system of the objective unit along an optical axis, specifically between two or more positions, every one of which being assigned to a different field of view setting, wherein the drive device comprises a force transmission means which connects the eyepiece unit to the objective unit and transmits a manual adjustment force from the eyepiece unit to the objective unit (fig. 11, 24; ¶[0084], line 1-7, the objective lens 30 is configured as a zoom lens. This permits a user to adjust a viewing angle and/or magnification from inside the protected system, for example by means of an adjusting means 24 at the periscope 1. For convenience, such an adjusting means will preferably be provided in the region of the light exit end 70 of the periscope 1; ¶[0085], line 1-7, such an adjusting means 24 may be provided for focusing the image. Generally, therefore, one embodiment of the invention provides an adjusting means 24 which enables a user to adjust the objective lens 30 during operation of the periscope 1, for readjusting the focus or setting a magnification; ---it is a common knowledge in art, for zoom lens system (30, 300), adjusting magnification and/or focusing can be realized by moving lens unit(s) in the zoom lens system along an optical axis of the zoom lens system between two or more positions).

But Sklarek does not specifically disclose that wherein the force transmission means is a flexible force transmission means.

However, Radulet in the same field of endeavor teaches a device (abstract; fig. 1), wherein a focusing adjusting mechanism comprising a flexible force transmission means (fig. 1, 16-- Bowden cable; abstract, line 1-8, to the focusing mechanism and the means mechanism for varying the focal length of the objective lens system; col. 2, line 58-75, Bowden cable 16, which transmits the motion to the system for adjusting the objective lens system).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing instrument of Sklarek by the device of Radulet for the purpose of  an objective lens system having variable focal length, which it is simple and easy to be handled (col. 4, line 28-30 and line 62).

Regarding Claim 4, Sklarek- Radulet combination teaches that the viewing instrument according to Claim 1, wherein the force transmission means is a Bowden cable, which transmits the adjustment force as a tensile force (col. 2, line 1-10 and line 58-75, a Bowden-cable the tension of the cable and providing the driving force for transmitting a rotation in the opposite sense; Bowden cable 16, which transmits the motion to the system for adjusting the objective lens system, as disclosed in Radulet).

Regarding Claim 5, Sklarek- Radulet combination teaches that the viewing instrument according to Claim 4, wherein the Bowden cable is designed as a double Bowden cable (fig. 1, 16—two Bowden cables, as disclosed in Radulet).

Regarding Claim 6, Sklarek- Radulet combination teaches that the viewing instrument according to Claim 4, wherein the drive device comprises a gear connected to the Bowden cable, wherein the gear converts the transmitted tensile force into a movement of the lens system (col. 1, line 62—col. 2, line 17, by a gear made up of two or more pinions; one end of a Bowden-cable, actual controls for the lenses of the objective lens system; col. 2, line 44–75, a gear made up of two or more pinions 6 and 7; For the transmission of the motions from the control system to a system for the adjustment of the objective lens system; one for focusing the clearness and a second one for the variation of the focal length; a flexible shaft (Bowden cable) 16, which transmits the motion to the system for adjusting the objective lens system, as disclosed in Radulet).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sklarek et al (US 20140185138) in the view of Radulet (US 3597065), further in the view of Houck (US 2529944).

Regarding Claim 2, Sklarek- Radulet combination discloses as set forth above but does not specifically disclose that the viewing instrument according to Claim 1, wherein the lens system is arranged on an adjustable slide, which is displaceable along the optical axis in the objective unit.

However, Houck teaches an image device (col. 1, line 1-5; figs. 1-3); wherein the lens system is arranged on an adjustable slide, which is displaceable along the optical axis in the objective unit (figs. 1-3, 20- the slide member 20; col. 4, line 1-21, to adjust the negative lens 14 relative to the positive lens 13 to change the field of view of the system; the negative lens 14 is moved axially relative to the positive lens 13; a scale 26 of objective focal lengths stamped therein and which scale is adapted to be viewed…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing instrument of Sklarek- Radulet combination by the image device of Houck for the purpose of providing of an image system which is inexpensive, and is compact (col. 1, line 51-55).

Regarding Claim 3, Sklarek- Radulet - Houck combination teaches the Viewing instrument according to Claim 2, wherein the adjustable slide is displaceable back and forth between two positions defined by end stops in the objective unit (figs. 1-3, 20- the slide member 20; col. 4, line 1-21, to adjust the negative lens 14 relative to the positive lens 13 to change the field of view of the system; the negative lens 14 is moved axially relative to the positive lens 13; a scale 26 of objective focal lengths stamped therein and which scale is adapted to be viewed…; --the slide member 20 can move between any two positions and stops at stopping positions to give focal lengths as shown on 26; also see figs. 1-3, 31, 32, 35, 36;  as disclosed in Houck).

Allowable Subject Matter
Claim 7 is rejected as having 112 issues (please see above), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in case the 112 rejection is overcome.

The following is an examiner’s statement of reasons for allowance: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to claim 7, the prior art taken either singly or in combination fails to anticipate or fairly suggest a viewing instrument further comprise wherein the gear comprises a gear wheel, which is connected to a pulley of the Bowden cable, and a gear rack formed on an adjustable slide, wherein the actuation of the Bowden cable sets the gear wheel in rotation and effects a movement of the adjustable slide via the engagement of the gear wheel and gear rack.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to references being used in the current new 103 rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872